Citation Nr: 1753175	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  02-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2003, the Board remanded the case for additional development. In a May 2005 decision, the Board, in pertinent part, found that new and material evidence had been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder, but continued to deny entitlement to service connection for a low back disorder on a direct basis.  

In February 2006, the Board denied the Veteran's Motion for Reconsideration of the Board's May 2005 decision. Subsequent to that determination, the United States Court of Appeals for Veterans Claims (Court), in an Order of July 2008, vacated the Board's May 2005 decision to the extent that decision denied entitlement to service connection for a low back disorder and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2008 Joint Motion for Remand.  

In September 2009, the Board remanded the case to the RO for additional development. In September 2012, the Board requested an outside medical opinion.  That opinion was received in December 2012, and provided to both the Veteran and his accredited representative.  

In an April 2013 decision, the Board denied entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.  

In an Order of April 2014, the Court remanded the Board's April 2013 decision denying entitlement to service connection for a low back disorder for action consistent with an April 2014 Joint Motion for Remand.  

In July 2014 and October 2016, the Board remanded the case for additional development. The case is now, once more, before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran was provided a VA examination in July 2017. After examining the Veteran, the examiner opined that the Veteran does not have a chronic back condition. The examiner further stated that the Veteran did not have a chronic back condition since 2001. The examiner's rationale was a thorough review of the evidence including the Veteran's documented medical history, assertions, and all lay evidence did not demonstrate a chronic back condition. The Board finds that the examiner did not provide an adequate rationale. 

First, the Board notes the October 2016 Board remand found that a February 2016 examination was inadequate. The examiner concluded that the Veteran did not currently have a low back condition, the examiner relied on x-rays from a prior November 2010 VA examination report, rather than taking new x-rays. It appears that the July 2017 examiner again relied on the November 2010 x-rays rather than conducting another x-ray examination. Secondly, the examiner found no chronic back condition. It appears that, although the examiner relied on the November 2010 x-ray test, she misinterpreted the results. The examiner in the November 2010 examination interpreted the same x-rays to diagnose the Veteran with degenerative disk disease. The examiner did not clarify the conflicting medical evidence. Finally, the July 2017 examiner also reported that there was no complaint of low back pain in the Veteran's service treatment records (STRs) although the October 2016 Board remand pointed out that a March 1981 STR showed that the Veteran complained of back pain, testicles and lower legs while in the field and that he was denied an opportunity to go to the battalion aid station by his first sergeant.  Therefore, another examination is required to determine whether the Veteran has a current back disability, to include a rationale which is based on an accurate review of the record and which clarifies the conflicting medical evidence. 

In addition, the outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a back disability, and adjudication of entitlement to a TDIU should be deferred pending the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA spine examination to determine the nature and etiology of any low back condition. The entire claims file including this Remand must be reviewed by the examiner. Any tests or studies deemed necessary should be conducted.

In determining necessary tests or studies please note the examiner should not rely on the November 2010 VA examination x-ray test, and should ensure that current x-rays of the low back are conducted.   

a) After examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) the Veteran has at present or at any time during the appeal period (i.e., from 2001 to present) a current diagnosis of a low back disorder.   Please note that despite the November 2010 notation of normal x-rays, the November 2010 examiner rendered a diagnosis of degenerative disk disease.

The examiner should note that a low back condition is considered a current disability if shown at any time since 2001, even if not shown on the current examination. The examiner should resolve the conflicting medical opinions that the Veteran has no current diagnosed back condition and the earlier finding that the Veteran has degenerative changes in his lower back. 

b) If the examiner finds that the Veteran has a current low back disability, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any low back condition had its onset during the Veteran's active duty service or is otherwise related to any in-service disease, event, or injury.
 
In rendering this opinion, the examiner should review and comment on a March 1981 service treatment record showing a complaint of low back pain (located in 09/26/2005 entry labeled "Military Personnel Record" in VBMS), a December 2000 letter from the Veteran's private physician that heavy lifting duties in service could have resulted in the Veteran's chronic low back pain, and the Veteran's lay statements regarding onset of his low back pain.  

c) The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that a low back condition is proximately due to or caused by the Veteran's service-connected pes planus, to include gait disturbance caused by the Veteran's pes planus.

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back condition was aggravated (permanently worsened in severity beyond a natural progression) by service-connected pes planus.

If the examiner determines that the Veteran's low back condition is aggravated by pes planus, the examiner should report the baseline level of severity of the low back condition prior to the onset of aggravation. 

In rendering this opinion, the examiner should review and comment on the August 1999 SSA examination report that it was "quite possible" the Veteran's back problems were secondary to his flat feet, as well as evidence that the Veteran had an abnormal gait due to pes planus and that the Veteran's stroke was in 2007.

d) The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.
  
2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




